Citation Nr: 1139093	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  60-20 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

Entitlement to service connection for skin disorders manifested by actinic keratoses, skin cancers, and neurodermatitis on the basis of herbicide exposure or as secondary to service-connected posttraumatic stress disorder (PTSD), to include whether new and material evidence has been received to reopen the previously-denied claim.



REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 RO rating decision that reopened the claim and denied it on its merits.

Although the RO reopened the previously-denied claim of service connection, the Board must first determine if the claim was properly reopened, and may only thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).  The Board has accordingly characterized the issue as shown on the title page.

The Veteran testified in a hearing at the RO before a Decision Review Officer (DRO) in April 2008.

The Veteran also testified at a hearing held before the undersigned Veterans Law Judge at the RO in November 2008.

In a January 2009 decision, the Board reopened and denied the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a February 2011 Memorandum Decision that vacated the Board decision.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

REMAND

The Veteran claims that he developed skin cancer and actinic keratosis as a result of service, including exposure to Agent Orange in service.

By way of a February 2011 Memorandum Decision, the Court vacated the Board decision that denied the Veteran's claim for service connection for skin disorders.  

The February 2011 Memorandum Decision found that the VA medical opinion was inadequate because it relied on speculation and was legally insufficient regarding the obligation to accept a combat Veteran's lay statements under 38 U.S.C.A. § 1154(b).  

The Court stated that a medical examiner relied on an inaccurate factual premise where the medical examiner fails to accept a combat Veteran's testimony that the Veteran was injured in combat.  The Court found that the VA examiner based his opinion on the inaccurate factual premise that the Veteran was not severely sunburned in service.  

Because the VA examiner did not consider the history provided by the Veteran or his combat status, the Board finds the examination inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of service medical records to provide a negative opinion).  

"A remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because to date a VA examiner has not provided a satisfactory opinion, the claim must again be remanded for an additional opinion.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  (Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  As such, the Board must again remand this claim consistent with the Court's February 2011 Order.

In providing the requested medical opinion, the examiner may wish to consult the summary of the evidence set forth below.  The Board cautions the examiner that the summary of evidence is in no way a substitution for a thorough review of the claims file.

The Veteran asserts that he operated a grader during service.  It had no canopy or other protection from the sun.  (See March 2003 statement).  The Veteran claimed that he experienced a severe sunburn during his first week in Vietnam.  The sunburn reportedly caused quarter-sized blisters, and he needed his buddies' help in removing his shirt.  (See April 2003 statement).  The Veteran stated that the skin disorders were present during active service and had continued to the present time.  (June 2006 Substantive Appeal).

The Veteran's wife explained that she and the Veteran began dating in 1963 and married in 1967.  She stated that the Veteran experienced skin problems since returning from active duty.  These included skin rashes, loss of fingernails, skin cracking and bleeding on his hands and feet, and skin cancer.  (See March 2003 Written Statement).  She also stated that the Veteran had sunburns that would blister his head, face, arms, and back while in service.  (See also November 2008 hearing).

A January 1977 treatment note by Dr. J. H. T shows the Veteran's first complaints of and treatment for skin lesions.

A private physician noted in a March 1980 treatment report that the Veteran had psoriasis "at least since 1976," when it appeared in the winter and resolved during the summer.  It had then returned and resulted in manifestations involving the feet, nails, hands, feet, scalp, elbows, and knees.

A November 1991 treatment note appears to indicate that caffeine ingestion was causing a skin rash.

In August 2000, the Veteran was examined by a private physician for complaints of a rash on his neck since July 2000.  The physician noted that the Veteran had also been having a rash on his face for the last several years that did not itch.  He regularly used sunscreen only on his face and neck and was a serious golfer, continuously exposed to the sun.  He also observed that the Veteran's past medical history was non-contributory.

The doctor diagnosed photosensitivity reaction most likely due to sunscreen (and rule-out photosensitivity due to oral anti-inflammatory medication), plus seborrheic dermatitis.

An August 2000 treatment record noted that the Veteran was "out in the sun," which, the Veteran reported, contributed to the diagnosis of photosensitivity.  He was advised to stay out of the sun.

In a September 2000 follow-up report, it was reported that the Veteran was happy with the outcome of his treatment since the rash on the face and scalp had improved significantly.  The impression was that of photosensitivity reaction under remission and seborrheic dermatitis healing.

An October 2003 letter from a dermatologist who explained that, as treating physician since September 2000, Veteran had presented with a history of skin cancer.  The physician then reviewed the Veteran's numerous cancers, including squamous cell carcinoma on the right forearm and a basosquamous cell carcinoma on his right nasal sidewall, and other actinic keratoses, which were identified as precancerous lesions.  

The Veteran was noted to be suffering from prurigo nodularis/neurodermatitis, which was a nervous affliction, consistent with his PTSD.  In addition, the Veteran's reports of exposure to Agent Orange and experiencing numerous blistering sunburns in Vietnam were recorded.

The physician opined that the Veteran's neurodermatitis, actinic keratosis (precancerous skin lesions), and skin cancers were more than likely the result of his experiences and exposures in Vietnam.

The private dermatologist provided a follow-up opinion in November 2006.  He again listed the Veteran's currently diagnosed skin disorders and explained that the diagnosed prurigo nodularis/neurodermatitis was a skin manifestation of an underlying anxiety or depressive disorder, which correlated with the history of PTSD.

The physician reiterated that actinic keratoses were pre-cancerous lesions and the earliest form of skin cancer directly related to cumulative sun exposure.  He stated that the normal process of aging did not contribute to the disorder's development without an exceptional amount of sun exposure or genetic predisposition.  The Veteran had no prior family history of skin cancer.  Also, the Veteran reported having no significant sun exposure following service, since he worked indoors.  The Veteran did admit that his outdoor recreational activities, such as hunting and fishing, could have been a contributing factor.

The physician also explained that sun exposure early in life led to the Veteran's skin disorders shown 25 to 30 years later.  Therefore, since the Veteran developed the disorder around the age of 50, the majority of his sun exposure must have occurred during the 1960's, which was when he was in service.  No incidence of accidents, injuries, such as burns, illnesses or medications, such as immunosuppressive medications, that would contribute to the development of skin cancer was identified.  As for herbicide exposure, the physician reasoned that he knew of only anecdotal reports stating that Agent Orange could possibly be the etiological cause of numerous medical illnesses.

The private physician concluded by "theorizing" that the Veteran's cumulative sun exposure, along with his intense sun exposure during his active service, "if not directly responsible" for the skin disorders, had "definitely played a major contributory role."  

The second medical opinion is from a VA examiner, who examined the Veteran in July 2007.  The examiner, a physician, reviewed the Veteran's claims file, including the service treatment records, and the relevant pre-and post-service medical history.  In particular, he noted no treatment for sunburn during service or skin conditions noted at discharge.   A diagnosis of no active dermatologic disorders related to skin cancer, actinic keratoses or neurodermatitis was recorded.

The examiner then opined that the Veteran's skin disorders were less likely than not caused by or a result of skin cancer of the face and right forearm, actinic keratosis, or neurodermatitis.

The examiner reasoned that the favorable opinion did not give consideration to the Veteran's sun exposure prior to service, including helping in the garden during the summer months as a child.  Also, for four years following service, the Veteran was a truck driver, where he was exposed to 10 to 12 hours of sun per day.

Moreover, the examiner explained, the Veteran must have had sun exposure for the period from 1975 to 1993, despite his reports of working indoors, since he was diagnosed with photosensitivity, which was a disorder caused by sun exposure.  The examiner also stated that the Veteran "certainly had casual sun exposure" through his adult life.  

Next, the examiner observed that characterizing the Veteran's one year of sun exposure in Vietnam as the cause of his skin cancers would not be accurate.  Rather, the total sun exposure during the Veteran's life was as likely as not related to his past skin cancers, since any sun exposure was a contributing factor.

The VA examiner stated that it would be mere speculation to find a relationship between the in-service sun exposure and the skin cancers.  Moreover, the lack of specific findings on examination such as elastosis, severe wrinkling, minor freckling, severe thinning of the skin, roughness and scaling, suggested to the examiner that there was no severe injury to the skin from the sun.

Finally, the examiner noted that other inherited factors as light skin, fair hair and blue eyes made the Veteran the typical candidate for skin cancer at that time in life.

With regard to the neurodermatitis, the examiner explained that it was a localized type of dermatitis caused by habitual scratching or rubbing; the literature said that "no known psychopathology" was associated with the disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other health care provider for his claimed skin problems.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  Then, the RO should schedule the Veteran for an appropriate VA examination for the purpose of ascertaining the nature and likely etiology of his claimed skin disorders.  The claims file must be made available to and be reviewed by the examiner and the examination report should note that the claims file was reviewed.  The examiner should provide the rationale for the opinions provided.  The examiner should specifically opine as to the following:  

a)  Is it as likely as not (50 percent probability or greater) that any current skin disability is due to sun exposure as described by the Veteran, his presumed exposure Agent Orange exposure or another event or incident of his active service?  

b)  Is it as likely as not (50 percent probability or greater) that any current skin disability was caused or aggravated by the service-connected PTSD?  

The examiner should consider the Veteran's (and his wife's) statements regarding his skin disorders and combat status.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).

4.  Then readjudicate the appeal, with application of all appropriate laws and regulations, including the provisions of 38 U.S.C.A. § 1154(b) in light of the Veteran's combat status, and consideration of any additional information and evidence obtained.
If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


